***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-13-0000133
                                                              15-JUN-2018
                                                              09:16 AM



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


 WELLS FARGO BANK, N.A. AS TRUSTEE FOR OPTION ONE MORTGAGE LOAN
     TRUST 2007-4 ASSET-BACKED CERTIFICATES, SERIES 2007-4,
                 Petitioner/Plaintiff-Appellant,

                                    vs.

                      DANIEL TSUKASA OMIYA,
          Respondent/Defendant-Cross-Claimant-Appellee,

                                    and

 ASSOCIATION OF APARTMENT OWNERS OF ILIKAI APARTMENT BUILDING,
           Defendant/Cross-Claim Defendant-Appellee.


                            SCWC-13-0000133

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000133; CIVIL NO. 10-1-2345)

                              JUNE 15, 2018

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

          Under Hawaii law, in the case of non-judicial

foreclosure of real property registered with the Land Court, the

mortgagor or other person in interest may directly impeach the
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


foreclosure proceedings affecting the property prior to the

entry of a new certificate of title.        However, after a new

certificate of title has been entered, no judgment recovered on

the mortgage note for any balance due shall operate to open the

foreclosure or affect the title to the registered property (with

some exceptions for fraud).

          This case concerns whether a certificate of title is

entered when a deed is accepted by the Office of the Assistant

Registrar of the Land Court and stamped with a new certificate

of title number.    Because we conclude that assignment of a new

certificate of title number is not the statutory equivalent of

an entry of a certificate of title, we hold that the evidence

did not establish that a certificate of title had been entered.

Accordingly, the plaintiff in this case was not barred from

maintaining an action against the purchaser-defendant for

recovery of the foreclosed property.        Additionally, because the

evidence presents an issue of material fact as to whether the

foreclosure sale was conducted through reasonable means to

secure an adequate purchase price, we vacate the grant of

summary judgment and remand the case for further proceedings.

                           I.     BACKGROUND

          Wells Fargo, N.A. (Wells Fargo) foreclosed via a non-

judicial foreclosure sale on its mortgage lien against apartment

unit 1731 (Property), located in the Ilikai Apartment Building


                                     2
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


in Honolulu, Hawaii.     Wells Fargo paid $318,750.00 for the

Property, and a mortgagee quitclaim deed was recorded in the

Office of the Assistant Registrar of the Land Court in favor of

Wells Fargo on March 30, 2009.

            Thereafter, another non-judicial foreclosure sale was

held on August 18, 2010 by the Association of Apartment Owners

of Ilikai Apartment Building (AOAO) at which Daniel Tsukasa

Omiya purchased the Property for $15,000.1              According to the

filings, the AOAO foreclosed on the Property to recover

maintenance fees the AOAO claimed it was owed.2             The AOAO

executed a quitclaim deed to Omiya which was accepted in the

Office of the Assistant Registrar on September 15, 2010 and

bears a stamp that reads in relevant part as follows:

                               STATE OF HAWAII

                        OFFICE OF ASSISTANT REGISTRAR

                                    RECORDED
                          SEP 15, 2010       08:01 AM
                               Doc No(s) 3999421
                              on Cert(s) 940,974

      1
            The record does not indicate if there were competing bids to
purchase the Property.
     2
            The quitclaim deed that the AOAO executed to Omiya after the
foreclosure sale states that the AOAO had exercised foreclosure rights under
a power of sale based, in part, on Hawaii Revised Statutes (HRS) § 514B-146.
That section provides in relevant part that “[a]ll sums assessed by the
association but unpaid for the share of the common expenses chargeable to any
unit shall constitute a lien on the unit with priority over all other liens”
with some enumerated exceptions. HRS § 514B-146(a) (Supp. 2016). The
statute further specifies that “[t]he lien of the association may be
foreclosed by action or by nonjudicial or power of sale foreclosure
procedures set forth in chapter 667.” Id.




                                      3
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                             Issuance of Cert(s) 996,234

                   A.         Circuit Court Proceedings

                        1.     Wells Fargo’s Complaint

           On November 3, 2010, Wells Fargo filed a complaint

against Omiya and the AOAO in the Circuit Court of the First

Circuit (circuit court), alleging that the sale of the Property

to Omiya was not conducted in accordance with applicable Hawaii

law because, inter alia, Omiya did not pay reasonable value for

the Property.3    The complaint also stated that Omiya

           claims to the be owner of the Property by virtue of that
           certain Quitclaim Deed filed on September 15, 2010 . . . in
           the Office of the Assistant Registrar of the Land Court,
           State of Hawaii which resulted in the issuance of Transfer
           Certificate of Title No. 996,234 registering title in the
           name of Defendant Omiya.

In addition to other relief, Wells Fargo asked that the

Assistant Registrar of the Land Court be directed to take such

action as necessary to restore legal title to Wells Fargo,

including but not limited to, cancellation of Transfer

Certificate of Title (TCT)4 No. 996,234.             Omiya answered and

filed a cross-claim against the AOAO.

     3
           The Honorable Edwin C. Nacino presided.
     4
            HRS Chapter 501 refers to the initial certificate of title issued
pursuant to the Land Court’s decree of registration as an “original
certificate of title,” see, e.g., HRS § 501-75 (2006), and refers to a
subsequent certificate of title issued to a new owner following the
conveyance of previously registered property as a “new certificate of title.”
See, e.g., HRS § 501-108 (2006 & Supp. 2016). Although the terms do not
appear in HRS Chapter 501, the Rules of the Land Court refer in some
instances to a new certificate of title as a “transfer certificate of title”
or TCT. See Rules of the Land Court (RLC) Rules 14, 26 (1989).




                                         4
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                 2.    Omiya’s Summary Judgment Motion

           On December 21, 2011, Omiya filed a motion for summary

judgment asserting that the quitclaim deed to Omiya was recorded

and the Land Court had issued TCT No. 996,234.           Thus, according

to Omiya, Wells Fargo’s arguments to invalidate the AOAO’s

foreclosure sale were untimely because they were not raised

before the issuance of the new certificate of title, which was

final and binding.      (Citing Aames Funding Corp. v. Mores, 107

Hawaii 95, 103, 110 P.3d 1042, 1050 (2005).)          As a result, Omiya

argued, no relief could be obtained against him or the Property

because he was statutorily protected as a subsequent purchaser

for value.5    (Citing Hawaii Revised Statutes (HRS) § 501-82

(Supp. 2016).)6

           In its opposition to the summary judgment motion,

Wells Fargo asserted that there was a genuine issue of material

fact as to whether a new certificate of title had issued.              Wells

Fargo pointed to the declaration of its counsel Anya Perez


     5
            In the alternative, Omiya argued that Wells Fargo should be
barred from opposing the motion for summary judgment or that the court should
dismiss Wells Fargo’s complaint based on its failure to comply with its
discovery obligations.
     6
            HRS § 501-82(a) provides in relevant part as follows: “Every
applicant receiving a certificate of title in pursuance of a decree of
registration, and every subsequent purchaser of registered land who takes a
certificate of title for value and in good faith, hold the same free from all
encumbrances except those noted on the certificate” subject only to
enumerated exceptions that are not relevant here.




                                      5
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


(Perez Declaration), which stated that she went to the Office of

the Assistant Registrar of the Land Court and, after searching

its computer records, was able to see that the new certificate

of title was only partially prepared.         The certificate of title

was not complete and not certified, Perez averred, because the

legal description was missing.        Perez further declared that a

staff person at the office initially told her that a new TCT No.

996,234 had been issued, “because it is certified by [the

quitclaim deed].”     The staff member went on to explain, Perez

averred, that the certificate of title had not been checked and

signed by an assistant registrar, which was required for the

certificate of title to be certified.

            Wells Fargo also asserted that there was a genuine

issue of material fact as to whether the sale price was

adequate.    Wells Fargo again pointed to the Perez Declaration,

which stated that, based on a 2012 tax assessment found in an

online search of the City and County of Honolulu’s Real Property

Assessment and tax billing information website, the assessed

value of the Property as of October 1, 2011 was $308,300.00.                A

copy of the search results was attached to the Perez

Declaration.7


      7
            Wells Fargo additionally submitted that there were genuine issues
of material fact as to the following: whether Wells Fargo was paying fees for
the Property; whether the AOAO gave proper notice of foreclosure; whether

                                                             (continued . . .)


                                      6
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            Omiya countered that the tax assessed value of the

Property found on the internet was inadmissible hearsay and an

unqualified expert opinion.       As to whether a new certificate of

title was issued, Omiya maintained that the complaint admitted

that the filing of the quitclaim deed in the Office of the

Assistant Registrar resulted in the issuance of TCT No. 996,234,

registering title in Omiya’s name.         Additionally, Omiya asserted

that the lack of a physical hard copy of a certificate of title

was merely the result of clerical or bureaucratic delay and that

“treating an issued certificate of title as ineffective” would

result in arbitrary and inconsistent Land Court protections,

which was contrary to the intent of the Land Court statute.8

            Omiya submitted a supplemental declaration by Sandra

Furukawa, a title insurance provider who formerly served as

Registrar of the Bureau of Conveyances and Assistant Registrar


(. . . continued)

Omiya was the highest bidder; whether the auction took place in a manner as
required by law; and whether the sale was commercially reasonable.
      8
            The hearing on the motion was scheduled for January 19, 2012. At
the hearing, the court questioned Wells Fargo regarding its position as to
whether there was a judicial admission in the complaint. Wells Fargo
acknowledged the language in the complaint cited by the court and orally
requested leave to amend the complaint, arguing that the record was clear
that a new certificate of title had not been issued. The court stated that
it was not going to allow Wells Fargo to amend the complaint for the purpose
of the summary judgment motion because the motion to amend was not before the
court. The court continued the hearing to allow additional briefing. Wells
Fargo then filed a non-hearing motion for leave to amend its complaint on
January 23, 2012, so as to remove the language referring to the issuance of a
TCT number. On February 1, 2012, the court denied the motion.




                                      7
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


of the Land Court (Furukawa Declaration).         Furukawa stated that

the Office of the Assistant Registrar of the Land Court at that

time was nearly four years behind in physically producing and

certifying new certificates of title for properties registered

in the Land Court system.

          Wells Fargo filed a supplemental memorandum, asserting

that the rule that the certificate of title is conclusive is

predicated on the ability of an interested person to inspect the

actual, physical document at will.        Wells Fargo argued that

Omiya had not presented a certificate of title as defined by the

Rules of the Land Court (RLC) Rule 52 (1989), which provides

that a “[c]ertificate means a certificate of title showing the

owner’s name, a description of the land and a summary of

encumbrances affecting the land, if any.”         Because a certificate

of title had not been issued, Wells Fargo contended, it was not

prevented from challenging the non-judicial foreclosure.

          Following a further hearing on the summary judgment

motion, the circuit court framed the dispositive issue as

whether “the issuance of the TCT number is sufficient” to

provide Omiya with statutory protection.         The court concluded

that “there’s no genuine issue of material fact regarding”

whether Omiya was protected and thus granted the summary

judgment motion in favor of Omiya.




                                     8
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           The court issued an order granting summary judgment

and an amended partial final judgment.          Wells Fargo filed a

timely notice of appeal to the Intermediate Court of Appeals

(ICA).

                           B.    ICA Proceedings

           On appeal, Wells Fargo contended that the circuit

court erred in (1) concluding that because a certificate number

had been issued, this court’s precedent prevented Wells Fargo

from challenging the AOAO’s foreclosure of the Property and (2)

granting the summary judgment motion because the sale price of

the Property shocked the conscience.9

           In a memorandum opinion, the ICA held that the circuit

court did not err in granting summary judgment because there was

no genuine issue of material fact as to Omiya’s ownership of the

Property.10   The ICA cited RLC Rule 59(d) (1989), which provides

that in recording a deed, “the purchaser presents the deed which

contains the proper number of the certificate of the land

affected and also contains or has endorsed upon it a full

     9
            Wells Fargo also contended that the circuit court erred in
granting the summary judgment motion as Wells Fargo provided evidence that it
had been current in its payment to the AOAO for the condominium association
fees at the time of the foreclosure. This point of error is not raised in
the application for a writ of certiorari and is therefore not further
addressed.
     10
            The ICA’s memorandum opinion can be found at Wells Fargo Bank,
N.A. v. Omiya, No. CAAP-13-0000133, 2017 WL 3140895 (Haw. App. July 24,
2017).




                                      9
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


memorandum of all encumbrances affecting the land, if any.”                The

ICA noted that Omiya followed this procedure by presenting the

quitclaim deed to the Land Court.        Pursuant to HRS § 501-107

(Supp. 2016), the ICA stated, the instrument is stamped with the

date, hour, and minute of reception, and, with that, the

instrument is regarded as registered from the date and time

noted.

          The ICA then pointed to HRS § 501-118 (2006), which

precludes a mortgagor or other person in interest from

impeaching foreclosure proceedings after the entry of a new

certificate of title.     The ICA concluded that Omiya was required

only to show a TCT number stamped on the quitclaim deed record

at the Land Court and not a physical certificate of title.

          The ICA acknowledged that Wells Fargo’s argument that

issuance of a TCT number does not have the same effect as

issuance of a physical TCT was not unreasonable.           However, the

ICA determined that, “under the circumstances of the Land

Court’s current operations” and in view of Wells Fargo’s

judicial admission that issuance of the TCT number had the

effect of registering title in Omiya’s name, any challenge to

Omiya’s title should have been initiated before the TCT number

was issued to Omiya.     The ICA accordingly held that Wells

Fargo’s purchase price argument was untimely because title




                                    10
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


became conclusive and unimpeachable when the TCT number was

issued.

          Judge Ginoza dissented, arguing that there was

conflicting evidence as to whether the transfer had been

certified by the Land Court process, including (1) the quitclaim

deed with a notation of the “Issuance of Cert(s) 996,234”; (2)

the Perez Declaration attesting that Perez retrieved the

certificate of title on a computer screen and that it was only

partially prepared and not complete or certified because the

legal description was missing; and (3) the Furukawa Declaration

averring that the Office of the Assistant Registrar of the Land

Court was nearly four years behind in physically producing and

certifying new certificates of title.        As to any judicial

admission, the dissent reasoned that the statement in the

complaint was not dispositive as the pertinent question under

HRS § 501-118 is whether there has been entry of a new

certificate of title.     Thus, the dissent contended that there

was a genuine issue of material fact that precluded summary

judgment on this issue.

          The dissent further concluded that there was a genuine

issue of material fact as to whether the price was grossly

inadequate.   The dissent explained that mortgagees must

“exercise their right to non-judicial foreclosure under a power

of sale in a manner that is fair, reasonably diligent, and in


                                    11
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


good faith, and to demonstrate that an adequate price was

procured for the property.”         (Quoting Kondaur Capital Corp. v.

Matsuyoshi, 136 Hawaiʻi 227, 240, 361 P.3d 454, 467 (2015).)                In

this case, the dissent contended, the quitclaim deed submitted

by Omiya included an attachment indicating that in 2010 the

assessed net value of the Property was $281,100.            Based on this

evidence, the dissent concluded there was a genuine issue of

material fact as to the adequacy of the purchase price.11

                       II.      STANDARD OF REVIEW

           This court reviews a court’s grant or denial of

summary judgment de novo.        Querubin v. Thronas, 107 Hawaiʻi 48,

56, 109 P.3d 689, 697 (2005).

                             III.   DISCUSSION

           Wells Fargo presents two questions in its application

for a writ of certiorari.        The first question concerns whether

the ICA gravely erred in affirming summary judgment when a new

certificate of title had not been entered prior to Wells Fargo

initiating this case.        The second question involves whether the

ICA gravely erred in affirming summary judgment as to the

adequacy of the price paid by Omiya for the Property at the

     11
            The ICA majority responded that the 2010 tax assessment was not
argued by Wells Fargo as a basis for establishing that the foreclosure price
was inadequate, and that the value of the Property in the separate 2012 tax
assessment relied upon by Wells Fargo had “no bearing on the value of the
Property at the time of Omiya’s purchase in 2010.”




                                      12
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


foreclosure sale.    To address these questions, we first consider

the framework of the Land Court system.

                           A. Certificate of Title

                      1.     The Land Court System

          Hawaii has two systems for recording title to real

property, the Bureau of Conveyances and the Land Court.

GGS (HI), Inc. v. N.Y. Diamond, Inc. (In re 2003 Ala Wai Blvd.),

85 Hawaii 398, 405, 944 P.2d 1341, 1348 (App. 1997), overruled

on other grounds, Knauer v. Foote, 101 Hawai‘i 81, 63 P.3d 389

(2003).   The legislature created the Land Court with the passage

of the Torrens Land Act (Act) in 1903, which is today codified

in HRS Chapter 501 as amended.       1903 Haw. Sess. Laws Act 56, § 2

at 279.   The purpose of the system created by the Act “is to

conclusively establish title to land through the issuance of a

certificate of title.”       Aames Funding Corp. v. Mores, 107 Hawai‘i

95, 101, 110 P.3d 1042, 1048 (2005).        The holder of a

certificate of title holds it “free from all encumbrances except

those noted on the certificate in the order of priority of

recordation” and other statutorily enumerated encumbrances.                HRS

§ 501-82(a) (Supp. 2016).       Thus, “a land court certificate of

title is ‘conclusive and unimpeachable’ with regard to ‘all

matters contained therein,’” which is “[t]he fundamental

difference between a certificate of title issued by the land




                                    13
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


court and a recordation of title at the bureau of conveyances.”

In re 2003 Ala Wai Blvd., 85 Hawai‘i at 405, 944 P.2d at 1348.

          Initial registration of property in Land Court “is not

a simple matter” and “has often been compared to an action to

quiet title.”   11 Thompson on Real Property, § 92.10(c) (David

A. Thomas ed., 3d ed. 2015); 3 Patton and Palomar on Land

Titles, § 682 (3d ed. 2003).      A party first files an application

with the registrar.     HRS § 501-22 (2006); see HRS § 501-21

(2006) (specifying who may file an application); HRS § 501-23

(2006) (listing requirements of contents of application).             After

an application is filed, the court enters an order referring the

application to an examiner of title who searches records,

investigates facts, and files a report, “concluding with a

certificate of the examiner’s opinion upon the title.”            HRS

§ 501-32 (2006).    If the opinion of the examiner is adverse to

the applicant, the applicant may elect to proceed further or

withdraw the application.      Id.    If, in the examiner’s opinion,

the applicant has good title or if the applicant elects to

proceed notwithstanding an adverse opinion, the registrar

publishes notice of the application by order of the court in a

newspaper of general circulation; the notice must include the

names of all persons known to have an adverse interest in the

property and the adjoining owners and occupants, so far as

known.   HRS § 501-41 (2006).        The notice is also mailed to any


                                      14
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


person named in the notice and is posted in a conspicuous place

on the property.           HRS § 501-42 (2006).       Those claiming an

interest in the property may appear and file an answer.                   HRS

§ 501-45 (2006).           If no person answers within the time allowed,

the court may order a default to be recorded, enter a decree

confirming the title of the applicant, and order registration of

the title.          HRS § 501-46 (2006).

                 If an answer is filed, the case is set for hearing on

motion of a party, HRS § 501-51 (2006), at which time a judge of

the Land Court decides whether the applicant has proper title

for registration.           HRS § 501-71 (Supp. 2016).        If the court

finds proper title, the court issues a decree of confirmation

and registration subject to any encumbrances or interests found.

HRS § 501-71(a)-(b).            Decrees of registration of absolute title

bind the property and quiet title to it, and they are thus

conclusive upon and against all persons.12                HRS § 501-71(d); see

also HRS § 501-73 (2006) (“The court may remove clouds on titles

and may find and decree in whom the title or any interest, legal

or equitable, in land is vested, whether in the applicant or in

any other person.”).            The decree must contain certain




         12
                  Types of non-absolute title are possessory title and qualified
title.        HRS § 501-72 (2006).




                                           15
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


information, including any known encumbrances.            HRS § 501-74

(2006).

            After entry of the court decree, the registrar sends a

certified copy of the decree to the assistant registrar.              HRS

§ 501-75 (2006); RLC Rule 55 (1989).          The assistant registrar

then “transcribes the decree in a book to be called the

registration book, in which a leaf or leaves in consecutive

order shall be devoted exclusively to each title.”             HRS § 501-

75.   “The entry made by the assistant registrar in this book in

each case shall be the original certificate of title, and shall

be signed by the assistant registrar and sealed with the seal of

the court.”     HRS § 501-75; RLC Rule 55.        The certified copy of

the decree of registration is “filed and numbered by the

assistant registrar with a reference noted on it to the place of

record of the original certificate of title.”            HRS § 501-75.

            “The certificate first registered in pursuance of a

decree of registration in regard to any parcel of land” is

“entitled in the registration book ‘original certificate of

title, entered pursuant to decree of the land court, dated at’

(stating time and place of entry of decree and the number of the

case).”    HRS § 501-83 (2006).       The certificate “shall take

effect from the date of the transcription of the decree.”               HRS

§ 501-83.     Decrees of registration and the entry of certificates

are agreements running with the land and are binding upon the


                                      16
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


applicant and his or her successors, and the property “shall be

and forever remain registered land,” HRS § 501-86 (Supp. 2016),

unless deregistered by the owner of record.           See HRS § 501-261.5

(Supp. 2016).

            Owners of registered land “may convey, mortgage,

lease, charge, or otherwise deal with the same as fully as if it

had not been registered.”       HRS § 501-101 (2006).       An owner of

registered land who wants to convey it in fee executes a deed of

conveyance, which the grantor or grantee presents to the

assistant registrar.13      HRS § 501-108(a) (Supp. 2016); see also

HRS § 501-105 (Supp. 2016) (listing requirements of voluntary

instruments).     If the instrument contains the requisite

information, then the assistant registrar shall record the deed,

mortgage, or other voluntary instrument.14          RLC Rule 58 (1989);

HRS § 501-108(a).     “The act of registration shall be the

operative act to convey or affect the land.”           HRS § 501-101.

            Following tender of the deed of conveyance, “in

accordance with the rules and instructions of the court,” the

assistant registrar “shall make out in the registration book a


     13
            Conveyance of land less than fee simple are addressed in HRS
§ 501-103 (2006).
     14
            Instruments are “stamped with the date, hour, and minute of
reception[,]” and the instruments are “regarded as registered from the date
and time so noted” and are “numbered and indexed, and indorsed with a
reference to the proper certificate of title.” HRS § 501-107 (Supp. 2016).




                                     17
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


new certificate of title to the grantee,” note the date of

transfer on the original certificate, and stamp “canceled” on

the original certificate.       HRS § 501-108(a); RLC Rule 59 (1989)

(after recording the instrument of transfer, “[t]he assistant

registrar shall thereupon, in accordance with the rules and

instructions of the court, enter a new certificate in the name

of the grantee”); see also HRS § 501-83 (prescribing that

“[s]ubsequent certificates relating to the same land shall be in

like form” as that of the certificate first registered pursuant

to a decree of registration).        At the “time of any transfer,” if

there are encumbrances or claims adverse to the title of the

registered owner upon the registration book, “they shall be

stated in the new certificate or certificates, except as far as

they may be simultaneously released or discharged.”            HRS § 501-

110 (2006).    The “new certificate . . . shall be binding upon

the registered owner and upon all persons claiming under the

registered owner, in favor of every purchaser for value and in

good faith.”15    HRS § 501-106(b) (2006).

            Owners of registered land may also mortgage the

property.     HRS § 501-116 (Supp. 2016).       With some exceptions for


     15
            In “cases of registration procured by fraud the owner may pursue
all the owner’s remedies against the parties to the fraud, without prejudice
however to the rights of any innocent holder for value of a certificate of
title.” HRS § 501-106(b) (2006).




                                     18
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


land deregistered pursuant to HRS Chapter 501, part II, all

instruments dealing with the mortgage must be registered and

“take effect upon the title of the mortgaged property only from

the time of registration.”       HRS § 501-116; see also HRS § 501-

117 (2006) (prescribing procedure to register a mortgage).

“Mortgages of registered land may be foreclosed like mortgages

of unregistered land[,]” and nothing in HRS Chapter 501 “shall

be construed to prevent the mortgagor or other person in

interest from directly impeaching by action or otherwise, any

foreclosure proceedings affecting registered land, prior to the

entry of a new certificate of title.”         HRS § 501-118 (2006).

“After a new certificate of title has been entered, no judgment

recovered on the mortgage note for any balance due thereon shall

operate to open the foreclosure or affect the title to

registered land.”     HRS § 501-118.

           With some exceptions,16 HRS § 501-212 provides a

statutory remedy to any person who, without negligence on the

person’s part, sustains loss as a result of the registration of

any other person as owner of such land through fraud, “or in

consequence of any error, omission, mistake, or misdescription

in any certificate of title . . . in the registration book.”

     16
            The State shall not be liable for a wrongful non-judicial
foreclosure or for loss caused by a breach of trust by a registered owner
trustee. HRS § 501-216 (2006).




                                     19
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


HRS § 501-212 (2006).      The claim may be brought as a contract

claim “for the recovery of compensation for such loss or damage

or for such land or estate, or interest therein.”            HRS § 501-

212.17

           If the harm arises “wholly through fraud, negligence,

omission, mistake, or misfeasance of the registrar, assistant

registrar, or of any of the examiners of title . . . , or of any

of the assistants or clerks” in the performance of their

respective duties, the action shall be brought against the state

director of finance, as sole defendant.          HRS § 501-213 (2006).

If the harm arises solely through misfeasance of some person

other than the officers and assistants, or arises jointly, “then

the action shall be brought against both the director and such

other person as joint defendants.”         HRS § 501-213.     If judgment

is in favor of the plaintiff and if damages cannot be recovered

from other defendants, then any amount due is to be paid out of

the general fund.     See HRS § 501-214 (2006).

           Thus, in many instances the statutory framework

essentially renders the State as a guarantor of the certificate

of title issued by the Land Court.


     17
            When the person who has been deprived of land or of any estate,
or interest therein, from conduct described in HRS § 501-212, has a remedy to
recover the land or interest, the person shall exhaust this remedy before
resorting to the statutory contract claim. HRS § 501-212.




                                     20
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           2. Defining “Entry of a Certificate of Title”

          Omiya presented the quitclaim deed for registration to

the assistant registrar on September 15, 2010, according to the

stamp on the deed, and Wells Fargo filed its complaint on

November 3, 2010.    Omiya contends that HRS § 501-118 and Aames

Funding Corp. v. Mores, 107 Hawaii 95, 110 P.3d 1042 (2005), bar

Wells Fargo from impeaching the foreclosure proceedings because

Wells Fargo filed its complaint after he presented the quitclaim

deed for registration.     Wells Fargo argues that the statute and

Aames do not bar its claims because no certificate of title was

issued to Omiya.

          HRS § 501-118 provides in relevant part as follows:

                In case of foreclosure by exercising the power of
          sale without a previous judgment, the affidavit required by
          chapter 667 shall be recorded with the assistant registrar.
          The purchaser or the purchaser’s assigns at the foreclosure
          sale may thereupon at any time present the deed under the
          power of sale to the assistant registrar for recording and
          obtain a new certificate. Nothing in this chapter shall be
          construed to prevent the mortgagor or other person in
          interest from directly impeaching by action or otherwise,
          any foreclosure proceedings affecting registered land,
          prior to the entry of a new certificate of title.

          After a new certificate of title has been entered, no
          judgment recovered on the mortgage note for any balance due
          thereon shall operate to open the foreclosure or affect the
          title to registered land.

HRS § 501-118 (emphases added).       Under this section, a

mortgagor’s right to directly impeach a foreclosure proceeding

is “expressly limited to the period before entry of a new

certificate of title.”     Aames, 107 Hawaii at 101, 110 P.3d at

1048.


                                    21
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          HRS § 501-118 specifies “entry of a new certificate of

title” as the determinative point when foreclosure proceedings

may no longer be impeached.      To determine what constitutes a new

certificate of title and entry thereof, we consider principles

of statutory construction, the legislative history of the

provision, and the structure of the statutes.

                     a.    Statutory Construction

          “The fundamental starting point of statutory

interpretation is the language of the statute itself,” and

“where the statutory language is unambiguous, our duty is to

give effect to its plain and obvious meaning.”          State v.

Alangcas, 134 Hawai‘i 515, 525, 345 P.3d 181, 191 (2015).            To

effectuate a statute’s plain language, its words “must ‘be taken

in their ordinary and familiar signification, and regard is to

be had to their general and popular use.’”         See State v. Guyton,

135 Hawai‘i 372, 378, 351 P.3d 1138, 1144 (2015) (quoting In re

Taxes of Johnson, 44 Haw. 519, 530, 356 P.2d 1028, 1034 (1960));

see also HRS § 1–14 (2009).      “In conducting a plain meaning

analysis, ‘this court may resort to legal or other well accepted

dictionaries as one way to determine the ordinary meaning of

certain terms not statutorily defined.’”         Guyton, 135 Hawai‘i at

378, 351 P.3d at 1144 (quoting State v. Pali, 129 Hawaiʻi 363,

370, 300 P.3d 1022, 1029 (2013)).




                                    22
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           It is also “a canon of construction that statutes that

are in pari materia may be construed together.”           State v.

Kamanaʻo, 118 Hawai‘i 210, 218, 188 P.3d 724, 732 (2008) (quoting

Black’s Law Dictionary 806 (8th ed. 2004)).           “Thus, ‘[l]aws in

pari materia, or upon the same subject matter, shall be

construed with reference to each other.          What is clear in one

statute may be called upon in aid to explain what is doubtful in

another.’”    Id. (alteration in original) (quoting Barnett v.

State, 91 Hawaiʻi 20, 31, 979 P.2d 1046, 1057 (1999)); see also

HRS § 1-16 (2009).

           The plain meaning of “prior to the entry of a new

certificate of title” clearly contemplates the transcription of

information into some common repository, and not merely the

acceptance or stamping of an existing document.           See Entry,

Black’s Law Dictionary (10th ed. 2014) (“An item written in a

record; a notation.” (emphasis added)).          This plain meaning

reading of HRS § 501-118 is underscored by other statutes

pertaining to the same subject matter in HRS Chapter 501.

           Following the Land Court’s decision to grant an

application to register property in Land Court, the Land Court

issues a decree.18     HRS 501-71(a)-(b).      A copy of that decree is


      18
            The required contents of a decree include information as to the
names of the owner and spouse, if married, a description of the land, and a
description of “the estate of the owner, and also, in such manner as to show

                                                             (continued . . .)


                                     23
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


then sent to the assistant registrar.         HRS § 501-75.     The

assistant registrar “transcribe[s] the decree” in the

registration book “in which a leaf or leaves in consecutive

order shall be devoted exclusively to each title.”            Id.     “The

entry made by the assistant registrar in this book in each case

shall be the original certificate of title,” id., and the

certificate “take[s] effect from the date of the

transcription[,]” HRS § 501-83.        Thus, the act of transcribing

the decree into the registration book results in creation of the

original certificate of title, which is retained in the

registration book with all other certificates.           The original

certificate in the registration book is entitled “original

certificate of title, entered pursuant to decree of the land

court, dated at,” followed by the “time and place of entry of

decree and the number of the case.”         HRS § 501-83.

            An owner desiring to convey in fee registered land, or

any portion thereof, executes a deed of conveyance, which is

then presented to the assistant registrar.          HRS § 501-108(a).

If the instrument contains the requisite information, then the


(. . . continued)

their relative priority, all particular estates, mortgages, easements, liens,
attachments, and other encumbrances.” HRS § 501-74; cf. HRS § 501-82 (Supp.
2016) (providing that holder of certificate of title holds “free from all
encumbrances except those noted on the certificate” and statutorily
enumerated encumbrances).




                                     24
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


assistant registrar records it.        RLC Rule 58; HRS § 501-108(a).

Following recording and in accordance with prescribed procedures

involving a review and certifying process, the assistant

registrar “make[s] out in the registration book a new

certificate of title to the grantee,” and the original

certificate of title is stamped “canceled.”19          HRS § 501-

108(a)(1); see RLC Rule 59 (“The assistant registrar shall

thereupon, in accordance with the rules and instructions of the

court, enter a new certificate in the name of the grantee.”).

The assistant registrar also lists any encumbrances or claims

adverse to the title of the owner on the new certificate of

title, unless they can be simultaneously released or discharged.

HRS § 501-110.

           Thus, provisions of HRS Chapter 501 provide the

original and new certificates of title as being within the

registration book--the decree is “transcribe[d] in the

[registration] book,” which “shall be the original certificate

of title,” and new certificates of title are “ma[d]e out in the

registration book.”      HRS §§ 501-75, 501-108(a); see HRS § 501-

196 (2006) (disallowing, with some exceptions, erasures,

alterations, or amendments “upon the registration book after the


      19
            It is not clear if certificates that follow the original are also
stamped “canceled.” See HRS § 501-108(a)(2).




                                     25
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


entry of a certificate of title . . . thereon”).            Original

certificates of title are therefore created when they are

transcribed in the registration book and do not exist prior to

this transcription, and similarly, new certificates of title are

created when they are made out in the registration book.

           Additionally, HRS § 501-83 provides that certificates

of title subsequent to the original certificate--i.e., new

certificates--“shall be in like form” to the original

certificate.    HRS § 501-83.     RLC Rule 52 (1989) defines

“certificate” as “a certificate of title showing the owner’s

name, a description of the land and a summary of encumbrances

affecting the land, if any.”        Thus, a new certificate of title

has information referencing the original registration, the

owner’s name, a description of the property, and a summary of

encumbrances.20    None of this information is contained in a TCT

number.

           Further, when statutory provisions in HRS Chapter 501

refer to a certificate of title, that is precisely what is
     20
            It appears that, as the name implies, a certificate of title must
also be certified with the signature or initials of the assistant registrar.
HRS § 501-75 expressly provides that an original certificate of title “shall
be signed by the assistant registrar and sealed with the seal of the court,”
and, as stated, new certificates of title “shall be in like form” to the
original certificate. HRS § 501-83. Perez, in her declaration, averred that
the new certificate of title in this case had not yet been signed by an
assistant registrar and that for the new certificate “to be certified, it
would have to be signed by an assistant registrar” according to a staff
person at the Office of the Assistant Registrar. See infra note 31 and
accompanying text.




                                     26
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


meant;21 when provisions in HRS Chapter 501 reference the number

of the certificate of title, that is also what is meant.22             If

the legislature intended for the issuance of the number of the

certificate of title to be the determinative point for when

parties could no longer impeach foreclosure proceedings, the

legislature would have so provided.         Cf. Hyland v. Gonzales, 139

Hawai‘i 386, 391, 390 P.3d 1273, 1278 (2017) (“If the legislature


     21
            See, e.g., HRS § 501-83.5 (2006) (“[T]he assistant registrar
shall accept for filing any deed or other voluntary instruments without
requiring the presentation of the outstanding duplicate certificate.”); HRS
§ 501-84 (2006) (“Any conveyance of fee simple interest in registered land
shall be recorded with the assistant registrar, who shall note the same on
the certificate . . . [and] cancel all the certificates affecting the whole
land . . . .”); HRS § 501-88 (2006) (“The original certificate in the
registration book . . . shall be received as evidence in all the courts of
the State and shall be conclusive as to all matters contained therein.”); HRS
§ 501-108(a)(3) (“The original certificate shall be stamped
‘canceled’ . . . .”); HRS § 501-144 (2006) (“Every new certificate entered
under this section shall contain a memorandum of the nature of the proceeding
on which it is based . . . .”); HRS § 501-156 (2006) (“[A]ny new certificate
entered in pursuance of partition proceedings . . . shall contain a reference
to the final judgment of partition . . . .”).
      22
            See, e.g., HRS § 501-102(a) (2006) (“Every conveyance, lien,
attachment, order, decree, instrument, or entry affecting registered
land . . . shall . . . contain a reference to the number of the certificate
of title . . . .”); HRS § 501-108(a) (“[N]o deed, mortgage, lease, or other
voluntary instrument shall be accepted by the assistant registrar for
registration unless a reference to the number of the certificate of title of
the land affected by such instrument is incorporated in the body of the
instrument . . . .”); HRS § 501-131 (2006) (“The assistant registrar shall
note upon the original instrument creating or declaring the trust or other
equitable interest a reference by number of the certificate of title to which
it relates.”); HRS § 501-136 (2006) (“In addition to any particulars required
in such papers for recording with records of deeds, it shall also contain a
reference to the number of the certificate of title of the land to be
affected . . . .”); HRS § 501-151 (Supp. 2016) (“No writ of entry, action for
partition, or any action affecting the title to real property . . . and no
judgment, nor any appeal or other proceeding to vacate or reverse any
judgment, shall have any effect upon registered land as against persons other
than the parties thereto, unless a full memorandum thereof, containing also a
reference to the number of the certificate of title of the land affected is
filed or recorded and registered.”).




                                     27
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


intended that local boards of registration’s jurisdiction would

be so limited, then the legislature would have used language to

indicate that delivery was required.”).

           Accordingly, the plain language of HRS § 501-118,

statutes in pari materia, and other principles of statutory

construction underscore that the issuance of a new certificate

of title number is not the statutory equivalent of an entry of a

new certificate of title under HRS § 501-118.23

                        b.    Legislative History

           “The legislative history of a statute remains relevant

‘even when the language appears clear upon perfunctory review.’”

State v. Alangcas, 134 Hawaii 515, 526, 345 P.3d 181, 192 (2015)

(quoting Richardson v. City & Cty. of Honolulu, 76 Hawaii 46,

68–69, 868 P.2d 1193, 1215–16 (1994) (Klein, J., dissenting));


     23
            We note that, although a certificate of title is created upon
transcription in the “registration book,” HRS §§ 501-75, 501-108(a)(1), the
statutory scheme indicates “registration” is a distinct act occurring prior
to the entry of a certificate of title. In the context of newly registered
land, registration occurs when the land court enters a “decree of
confirmation and registration.” HRS § 501-71(a). Entry of an original
certificate of title occurs later, when the assistant registrar transcribes
the decree into the registration book, HRS § 501-75, with the certificate
taking effect upon transcription. HRS § 501-83. Subsequent registrations of
conveyances and other instruments affecting registered land occur “during
office hours,” HRS § 501-101, and are effective from the time the instrument
is received by the assistant registrar. HRS § 501-107. Thus, registration
of a subsequent instrument occurs when the instrument is received by the
assistant registrar, and this delivery acts to transfer the applicable
interest. See HRS § 501-101 (“The act of registration shall be the operative
act to convey or affect the land . . . .”). The transfer is not made
unimpeachable under HRS § 501-118, however, until a new certificate of title
is issued.




                                     28
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


see State v. Entrekin, 98 Hawaii 221, 227, 47 P.3d 336, 342

(2002) (using legislative history to confirm interpretation of

statute).    “Were this not the case, a court may be unable to

adequately discern the underlying policy which the legislature

seeks to promulgate and, thus, would be unable to determine if a

literal construction would produce an absurd or unjust result,

inconsistent with the policies of the statute.”          Survivors of

Medeiros v. Maui Land & Pineapple Co., 66 Haw. 290, 297, 660

P.2d 1316, 1321 (1983).

            According to the Furukawa Declaration, there was a

backlog of nearly four years at the Land Court in certifying new

certificates of title for properties registered in Land Court.

Over time, there have been legislative efforts to alleviate the

backlog.    As early as 1985, there was a backlog at the Land

Court of which the legislature was aware.         See, e.g., S.C. Rep.

No. 38, in 1985 Senate Journal, at 921 (“Testimony by the

Department of Land and Natural Resources and confirmation from

practitioners in this area indicate that there is currently a

seven month delay in processing land court documents.”).            The

following year, the legislature appropriated funds to

computerize the Land Court in an effort to reduce the backlog.

See 1986 Haw. Sess. Laws Act 246, §§ 26-28 at 441-42; S.C. Rep.

No. 38, in 1985 Senate Journal, at 921.




                                    29
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


             More recently, the legislature passed a pair of acts

aimed to alleviate the backlog, one in 2009 and the other in

2012.     The first act’s stated purpose was to “ease the backlog”

in Land Court by, inter alia, allowing an owner of a fee

interest in registered land to transfer it to the regular

system, allowing electronic recording of instruments, and

transferring fee simple timeshare interests from the Land Court

to the regular system.        2009 Haw. Sess. Laws Act 120, § 1 at

304.    The stated purpose of the second act was also to “ease the

backlog” by requiring that fee timeshare interests be recorded

in the regular system rather than Land Court and “streamlining

the procedure for deregistering” remaining fee timeshare

interests.      See 2012 Haw. Sess. Laws Act 121, § 1 at 426.            This

change was a result of the legislature finding that the process

required to transfer fee timeshare interests to the regular

system had “exceeded the capacity of the land court,

particularly in light of the approximately three year backlog of

land court recordings and registration.”            See 2012 Haw. Sess.

Laws Act 121, § 1 at 425-26; see also HRS § 501-261 (Supp.

2016).

             Other changes made to Land Court procedures have

included eliminating the issuance of duplicates of certificates




                                       30
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


of title to mortgagees and lessees,24 making issuance of a new

certificate discretionary upon the appointment of a new trustee

of registered land,25 eliminating the need for a duplicate

owner’s certificate of title,26 eliminating the requirement that

leasehold timeshare interests be registered with the Land

Court,27 and allowing money judgments recorded in the Bureau of

Conveyances to encumber registered property.28

             The act creating Land Court and enacting the precursor

to HRS § 501-118 was passed in 1903.           1903 Haw. Sess. Laws Act

56.    The statute read in relevant part as follows: “[N]othing

contained in this Act shall be construed to prevent the

mortgagor or other person in interest from directly impeaching,

by bill in equity or otherwise, any foreclosure proceedings

affecting registered land, prior to the entry of a new

certificate of title.”        1903 Haw. Sess. Laws Act 56, § 63 at

307.    This provision is virtually identical to the current

iteration of HRS § 501-118 and has remained unchanged in

       24
            Stand. Comm. Rep. No. 432, in 1951 Senate Journal, at 933; see
1951 Haw. Sess. Laws Act 142.
       25
            S.C. Rep. No. 38, in 1985 Senate Journal, at 921; see 1986 Haw.
Sess. Laws Act 246, § 13 at 436.
      26
            S.C. Rep. No. 2258, in 1988 Senate Journal, at 965; see 1988 Haw.
Sess. Laws Act 346.
       27
            S.C. Rep. No. 2619, in 1998 Senate Journal, at 1060; see 1998
Haw. Sess. Laws Act 219, § 1 at 753.
       28
             See 2014 Haw. Sess. Laws Act 19, §§ 1-3 at 40-42.




                                       31
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


substance from the inception of the Land Court.           Compare id.,

with HRS § 501-118.      Indeed, in 1998, the legislature

specifically “[r]etain[ed] the original statutory language in

[HRS § 501-118], which refers to the ability for the mortgagor

to directly impeach any foreclosure proceeding affecting

registered land, prior to the entry of a new certificate of

title.”    Conf. Comm. Rep. No. 75, in 1998 Senate Journal, at

774; see also Aames Funding Corp., 107 Hawai‘i at 102, 110 P.3d

at 1049 (noting that amendments were made to HRS § 501-118, but

that the cutoff to impeach foreclosure proceedings was retained

(quoting Conf. Comm. Rep. No. 75, in 1998 House Journal, at

980)).

           Throughout the many legislative amendments to HRS

Chapter 501, including those made for the express purpose of

reducing the backlog, the legislature has consistently

maintained the entry of a new certificate of title as the

deadline for impeaching foreclosure proceedings.            Omiya contends

that “the Land Court’s practice is to hold that a new TCT is

‘entered’ when the new TCT number is stamped on the recorded

deed.”29   The legislature, however, has not enacted the multiple

amendments throughout HRS Chapter 501 necessary to adopt this

     29
            Omiya cites Gary W.B. Chang, Land Court: Demystifying an Enigma,
Haw. B. J. 4 (Sept. 2017), which states that the Land Court’s practice was
the result of “a pragmatic decision.”




                                     32
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


practice.    Instead, the legislature has sought to alleviate the

backlog by increasing resources, streamlining certain

procedures, and reducing the need to issue certificates and

duplicate certificates.

            Thus, despite various statutory changes made to HRS

Chapter 501 since its enactment, HRS § 501-118 has remained

virtually identical, evincing the legislature’s intent to

maintain the entry of a new certificate as the pivotal juncture

after which foreclosure proceedings may no longer be impeached.

This conclusion is underscored by the legislature’s response to

the Land Court backlog.       The legislature enacted the amendments

discussed above for the express purpose of addressing the Land

Court’s workload, but at no point did the legislature amend HRS

§ 501-118 to prohibit foreclosure proceedings from being

directly impeached prior to the entry of a new certificate.30

Any change in Land Court practice that implemented such a bar

was clearly inconsistent with the legislative history and

statutory provisions of HRS Chapter 501.

                     c.    Structural Considerations

            As stated, the primary purpose of the Torrens Land

Act, codified in HRS Chapter 501, “is to conclusively establish


      30
            HRS § 501-118 has not been amended since 1998.   See 1998 Haw.
Sess. Laws Act 122, § 3 at 477.




                                     33
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


title to land through the issuance of a certificate of title.”

Aames Funding Corp., 107 Hawai‘i at 101, 110 P.3d at 1048

(emphasis added).     Thus, a land court certificate of title is

“conclusive and unimpeachable” with regard to “all matters

contained therein.”      In re Bishop Tr. Co., 35 Haw. 816, 825

(Haw. Terr. 1941).      The circuit court and ICA decisions,

however, make a recorded deed stamped with an assigned TCT

number the equivalent of a new certificate of title.

           Preparation of a new certificate of title involves a

verification process as the document is intended to be a

conclusive, comprehensive listing of every interest in the

property.31   See id.    The certifying process is key to the

issuance of a new certificate of title both to maintain the

integrity of the Land Court system by ensuring the registration


      31
            In the article cited by Omiya, Judge Chang explains that the
current Land Court practice is to subject registered conveyances to a
“secondary review” prior to “the final act of certifying the new TCT as being
recognized by the assistant registrar.” Chang, supra note 29, at 13 n.18.
During this review, “the document and the content of the superseded TCT can
be studied and examined to determine whether the new transaction meets the
requirements of land court” and to verify that there are no typographical
errors in the document. Id.

            Judge Chang states that “TCT numbers are assigned on a random,
chronological order depending upon when a document is recorded,” and a single
mistyped digit in a seven digit TCT number can result in the document
applying “to a completely different parcel of property.” Id. at 18 n.35.
The article also notes that complex mortgage and lending documents may
contain drafting errors that preclude issuance of a certificate of title.
Id. at 10 n.16. Judge Chang indicates that a registered conveyance may be
pending secondary review if the corresponding entry in the registration book
“is not initialed by the assistant registrar, or . . . the list of
encumbrances/memorials . . . are left totally blank.” Id. at 13 n.18.




                                     34
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


book is completely accurate and to avoid the potential adverse

consequences that can result if the information entered on a

certificate is incorrect.       Aames Funding Corp., 107 Hawai‘i at

101, 110 P.3d at 1048 (explaining that the purpose of the

registration “is to conclusively establish title to land through

the issuance of a certificate of title”).

             In many circumstances, the State is statutorily liable

to any non-negligent person who sustains loss or damage, or is

deprived of land or of any estate or interest therein, “in

consequence of any error, omission, mistake, or misdescription

in any certificate of title,” by Land Court personnel in the

performance of their duties.32       HRS § 501-212.     This liability

even extends to situations in which the misfeasance is wholly

the result of some person other than Land Court personnel, or

arises from joint misfeasance, and the judgment shall be paid by

the State when amounts due by other defendants are not

satisfied.    HRS § 501-213.     The State is not liable, however,

when the aggrieved person is able to recover the property.              HRS

§ 501-212.




     32
            Although “[t]he State shall not be liable to pay for any loss,
damage, or deprivation occasioned . . . by the improper exercise of any power
of sale in a mortgage,” HRS § 501-216, the effect of an entry of a
certificate of title with respect to the State’s role as guarantor has
implications in other contexts involving registered land.




                                     35
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          Treating a stamped deed with an assigned TCT number as

a certificate of title that precludes an aggrieved person from

recovering property would thus pose a significantly increased

liability risk for the State.       See Legis. Reference Bureau, Two

Land Recording Systems, H.R. 47-7, at 20 (1987) (“[T]he single

claim of $110,000 paid in 1986 by the State, pursuant to the

provisions of [HRS § 501-212] has nearly depleted the total

amount of fees estimated to have been collected for the

fund . . . .”).    If the statutory determinative point when title

becomes unimpeachable is to be made effective prior to the

issuance of a certificate of title, it must be the result of

legislative amendments to HRS Chapter 501, and not of a change

in practice of the Land Court.

                      3. Wells Fargo’s Admission

          Omiya asserts that Wells Fargo admitted in the

complaint that a new certificate number was issued in favor of

Omiya.   The ICA, after concluding that a TCT number has the same

effect as issuance of an actual certificate of title, then

determined that Wells Fargo’s complaint contained a judicial

admission that issuance of the TCT number in this case had the

effect of registering title in Omiya’s name.

          A judicial admission is a formal statement, either by

a party or his or her attorney, in the course of a judicial

proceeding that removes an admitted fact from the field of


                                    36
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


controversy.     Lee v. Puamana Cmty. Ass’n, 109 Hawai‘i 561, 573,

128 P.3d 874, 886 (2006).        “It is a voluntary concession of fact

by a party or a party’s attorney during judicial proceedings.”

Id.   Omiya points to two paragraphs in the complaint that he

argues contains judicial admissions.          The first reads as

follows:

            [Plaintiff] . . . alleges and avers, as follows:   . . . .

                  3.    That Defendant DANIEL TSUKASA OMIYA (“Omiya”),
            husband of Sandra Sachiko Omiya, whose address is 1314
            South King Street, Suite 1052, Honolulu, 96814 also claims
            to the be owner of the Property by virtue of that certain
            Quitclaim Deed filed on September 15, 2010 as Document No.
            3999421 in the Office of the Assistant Registrar of the
            Land Court, State of Hawaii which resulted in the issuance
            of Transfer Certificate of Title No. 996,234 registering
            title in the name of Defendant Omiya.

(Emphasis added.)      The other paragraph Omiya points to states

the following:

            WHEREFORE, Plaintiff prays, as follows:

                   1.   As to Count One, the Court declare the
            foreclosure sale of the Property conducted by Defendant
            Ilikai null and void; that all parties claiming by, through
            or under said foreclosure sale, including but not limited
            to Defendant Omiya, have no legal interest in the Property;
            that Plaintiff be declared the legal owner of the Property;
            and the Assistant Registrar of the Land Court, State of
            Hawaii, be directed to take such action as necessary to
            restore legal title to Plaintiff, including but not limited
            to, cancellation of TCT No. 996,234 issued to Defendant
            Omiya.

(Emphasis added.)      Omiya specifically references the underscored

language in both paragraphs as constituting judicial admissions.

            HRS § 501-118 allows impeachment of non-judicial

foreclosure proceedings of registered land “prior to the entry

of a new certificate of title.”         HRS § 501-118.     The first


                                      37
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


purported admission states that the filed quitclaim deed

“resulted in the issuance of Transfer Certificate of Title No.

996,234 registering title in the name of Defendant Omiya.”              The

statement does not admit that a new certificate of title was

issued and then entered; rather, it admits only that a new

certificate number was issued.33        The second contended admission

requests that the circuit court cancel the TCT number that was

issued.    It does not request that a certificate of title be

cancelled.    Neither of Wells Fargo’s statements in the complaint

admits that a new certificate of title was issued.

                4. Erroneous Grant of Summary Judgment

           In this case, Omiya presented a quitclaim deed to the

assistant registrar, who stamped it with the date and time.

That stamp registered the quitclaim deed, making it effective as

a conveyance.    See HRS §§ 501-101, 501-107 (Supp. 2016); supra

note 23.   For the reasons discussed, registering a quitclaim

deed is not equivalent to the creation or entry of a new

certificate of title.      As Wells Fargo argued, the evidence does

not show that a new certificate of title was entered; had one

been created, a certified and sealed copy of the certificate

would have been admissible as evidence.          See HRS § 501-88 (2006)

     33
            Judge Ginoza’s dissent aptly observed that the complaint was not
dispositive: “Rather, the pertinent question under HRS § 501-118 is whether
there has been ‘entry of a new certificate of title.’”




                                     38
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


(certified and sealed copies of certificates “shall be received

as evidence in all the courts of the State”); cf. Aames Funding

Corp. v. Mores, 107 Hawaiʻi 95, 97, 110 P.3d 1042, 1044 (2005)

(“Trial began with both parties stipulating to the authenticity

of . . . a certified copy of TCT No. 587,098,” which was

accepted into evidence).

           In addition, the stamp on the quitclaim deed in this

case reads “Issuance of Cert(s) 996,234.”          Based on this stamp,

Omiya argued that a new certificate had been issued.            But, as

explained, assignment of a new TCT number does not demonstrate

that a new certificate of title has been duly prepared and

entered.   Thus, the record in this case does not show that “a

new certificate of title has been entered,” which is required to

invoke the statutory protection provided by HRS § 501-118.34

           In affirming the circuit court’s grant of summary

judgment, the ICA adopted the circuit court’s interpretation

that the assignment of a TCT number has the same effect as a new

certificate of title.      As explained, this conclusion is

contradicted by the plain language of HRS § 501-118, statutes

and rules that are in pari materia, the legislative history of

HRS Chapter 501, and the statutory scheme underlying the Land

     34
            Wells Fargo argued that Omiya did not present a certificate of
title meeting the definition of RLC Rule 52. Omiya does not contend that he
presented such a document.




                                     39
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Court system.   Accordingly, equating a TCT number to issuance

and entry of a new certificate of title was error, and the grant

of summary judgment in favor of Omiya on this ground was

improper.

                  B.     Adequacy of Purchase Price

            Wells Fargo also contends that the circuit court

erroneously granted summary judgment in favor of Omiya because

there was a genuine issue of material fact as to whether the

AOAO used reasonable means to obtain the best price for the

Property.    Omiya counters that Wells Fargo’s challenge is barred

by HRS § 501-118 and that, even if it were not, Wells Fargo did

not submit admissible evidence of the value of the Property.

Because we have concluded that Wells Fargo’s complaint is not

barred by HRS § 501-118, its contention as to the adequacy of

the price for the Property may be considered.

            Mortgagees exercising their right to non-judicial

foreclosure under a power of sale must do so “in a manner that

is fair, reasonably diligent, and in good faith, and to

demonstrate that an adequate price was procured for the

property.”   Kondaur Capital Corp. v. Matsuyoshi, 136 Hawai‘i 227,

240, 361 P.3d 454, 467 (2015) (citing Ulrich v. Sec. Inv. Co.,

35 Haw. 158, 168 (Haw. Terr. 1939)); see also id. at 239–40, 361

P.3d at 466–67 (holding that duties under Ulrich apply to non-




                                    40
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


judicial foreclosures of real property).35          Although “the

mortgagee’s duty to seek the best price under the circumstances

does not require the mortgagee to obtain the fair market value

of the property[,]” “the mortgagee nonetheless has a duty to use

fair and reasonable means to conduct the foreclosure sale in a

manner that is conducive to obtaining the best price under the

circumstances.”     Hungate v. Law Office of David B. Rosen, 139

Hawai‘i 394, 408–09, 391 P.3d 1, 15–16 (2017).

           “[S]ummary judgment is appropriate if the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.”           Kondaur, 136

Hawai‘i at 240, 361 P.3d at 467 (quoting Price v. AIG Haw. Ins.

Co., 107 Hawaii 106, 110, 111 P.3d 1, 5 (2005)).           All evidence

and inferences therefrom are to be viewed in the light most

favorable to the non-moving party.         Id.




     35
            The foreclosure by the AOAO was conducted under power of sale
pursuant to, inter alia, HRS §§ 667-5 to 667-10. The AOAO was therefore
subject to the requirements of Ulrich and Kondaur. See Hungate v. Law Office
of David B. Rosen, 139 Hawaii 394, 408, 391 P.3d 1, 15 (2017); see also
Kondaur, 136 Hawaii at 230 n.3, 361 P.3d at 457 n.3 (“HRS §§ 667–5 to 667–10
governed the process of foreclosure by power of sale (i.e., non-judicial
foreclosure) and were within Part I of HRS Chapter 667. HRS §§ 667–5 to 667–
8 were repealed by the legislature in 2012.” (citing 2012 Haw. Sess. Laws Act
182, § 50 at 684)).




                                     41
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            Before this court, Wells Fargo cites the 2010 tax-

assessed value that was included with the quitclaim deed

submitted by Omiya to support its contention that summary

judgment was improperly granted.         Omiya contends that we should

not consider the 2010 tax-assessed value because Wells Fargo did

not make that argument or specifically point to that evidence

before the circuit court, therefore waiving use of that

evidence.

            Omiya cites in support of its argument Munoz v. Yuen,

which noted that “in reviewing a summary judgment, this court

will not examine evidentiary documents, such as depositions and

admissions, not specifically called to the attention of the

trial court, even though they may be on file in the case.”             66

Haw. 603, 606, 670 P.2d 825, 827 (1983).         In Munoz, none of the

documents filed in support of and in opposition to the motion

for summary judgment cited the depositions that the appellant

sought to rely upon on appeal to establish a genuine issue of

material fact.    Id.    Nor were the depositions referenced during

the hearing.   Id.      In contrast, Omiya included the quitclaim

deed and the 2010 tax-assessed value as an exhibit to his

summary judgment motion.      Accordingly, the 2010 tax-assessed




                                    42
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


value would have been within the circuit court’s attention

during the summary judgment proceedings.36

           The 2010 tax-assessed value as of June 22, 2010,

before the August 18, 2010 foreclosure sale, was $281,100.

Omiya paid $15,000 at the foreclosure sale.           The difference

between the assessed value and the purchase price, viewed in the

light most favorable to Wells Fargo as the non-moving party,

creates a genuine issue of material fact as to whether the AOAO

used reasonable means to obtain the best price for the Property.

Therefore, the grant of summary judgment as to the adequacy of

the bid price for the Property was erroneous.37


      36
            Additionally, Omiya argues that the internet printout showing a
2012 tax assessment that Wells Fargo submitted with the Perez Declaration was
inadmissible hearsay and not relevant, as the tax-assessed value was for a
time period after the foreclosure took place. In light of our conclusion
with regard to the evidence of the 2010 tax-assessed value of the Property
before the circuit court, this argument is not addressed.
     37
            Omiya raises other arguments that are unavailing. Omiya contends
that because Wells Fargo stipulated to receiving foreclosure-related notice,
Wells Fargo “waiv[ed] any challenge to the underlying foreclosure notice,
process, or conduct that resulted in the foreclosure sale price.” Aside from
the fact that Omiya raises this argument for the first time in his response
to the application for a writ of certiorari, it is without merit. Hungate,
which Omiya relies upon for its contention, does not indicate that
stipulating to notice precludes any challenge to a foreclosure sale. After
discussing the common-law duty addressed in Kondaur and Ulrich, this court
held that what had to be proven was “that the sale was fairly conducted and
resulted in an adequate price under the circumstances.” Hungate, 139 Hawaii
at 408-09, 391 P.3d at 15-16 (citing Kondaur, 136 Hawaii at 240-42, 361 P.3d
at 467-69).

            Omiya also argues for the first time before this court that “a
defective non-judicial foreclosure process results in merely voidable title,
not void,” and, accordingly, “Wells Fargo’s remedy is limited to monetary
damages against the alleged wrongful foreclosing party, [the AOAO,] not the
foreclosure buyer,” because “an innocent purchaser like [himself] is
protected.” (Citing Mount v. Apao, 139 Hawaii 167, 169, 384 P.3d 1268, 1270

                                                             (continued . . .)


                                     43
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                             IV. CONCLUSION

            For the foregoing reasons, we vacate the ICA’s August

29, 2017 Judgment on Appeal; the circuit court’s Order Granting

Defendant Daniel Tsukasa Omiya’s Motion for Summary Judgment or,

Alternatively, to Dismiss for Failure to Comply with Discovery

Order, Filed December 21, 2011, filed March 29, 2012; the Order

Granting Defendant Daniel Tsukasa Omiya’s Motion for Entry

of Rule 54(b) Final Judgment, Filed April 18, 2012, filed June

6, 2012; and the Amended Partial Final Judgment In Favor of

Defendant Daniel Tsukasa Omiya, filed February 5, 2013.             The

case is remanded to the circuit court for further proceedings

consistent with this opinion.

Gary Y. Okuda                             /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Paula A. Nakayama
Charles A. Price
for respondent                            /s/ Sabrina S. McKenna

                                          /s/ Richard W. Pollack

                                          /s/ Michael D. Wilson




(. . . continued)

(2016); Santiago v. Tanaka, 137 Hawaii 137, 158, 366 P.3d 612, 633 (2016).)
In his motion for summary judgment, Omiya argued only that he was statutorily
protected because a certificate of title had issued, and this was the sole
basis of the circuit court’s ruling. The circuit court did not consider
whether an innocent purchaser of property registered in the Land Court system
is protected when a certificate of title has not issued, nor did the court
make any finding that Omiya was in fact an innocent purchaser. Accordingly,
we do not address these issues.




                                     44